Case 3:19-cv-01573-TAD-KLH Document 53 Filed 06/10/20 Page 1 of 1 PageID #: 989



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                    MONROE DIVISION


 JOHNNY MASSEY                                        CASE NO. 3:19-CV-01573

 VERSUS                                               JUDGE TERRY A. DOUGHTY

 D I S A GLOBAL SOLUTIONS INC ET AL                   MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

        The Report and Recommendation of the Magistrate Judge [Doc. No. 47] having been

 considered, no objections thereto having been filed, and finding that same is supported by the law

 and the record in this matter,

        IT IS ORDERED, ADJUDGED AND DECREED that Dr. Harvey Forman’s motion to

 dismiss [Doc. No. 23] is GRANTED and the claims against him are hereby DISMISSED,

 without prejudice.

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Dynasty Energy

 Services LLC’s motions to dismiss [Doc. Nos. 25 &. 27] are GRANTED and the claims against

 it are DISMISSED, with prejudice.

        MONROE, LOUISIANA, this 10th day of June, 2020.




                                                    _____________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
